Workman, J.,
concurring:
I concur but write separately to accentuate the existence of viable foundations upon which a nuanced order of sanctions could have been premised, An order sanctioning á party is subject to an abuse of discretion analysis. -See Bartles v. Hinkle, 196 W.Va. 381, 389, 472 S.E.2d 827, 836 (1996). A vital component of such discretion is the ability of a trial court, from the unique perspective it occupies, to sanction a party for misconduct.
As the majority references, the trial court could have sanctioned the defendant for individual instances of litigation abuse. The defendant’s behavior with regal’d to mediation attempts, for instance, could have been separately addressed. The trial court should have more specifically identified each component of the objectionable conduct, considered less stringent sanctions, and fashioned a reasonable sanction appropriate to each identified transgression. If the sanctions had been independently fashioned to address the defendant’s questionable actions during this protracted litigation, this Court possibly could have had a basis upon which to affirm the trial court’s rulings, thus preserving the inherent and discretionary power of a trial court to control the proceedings of litigation. Instead, the trial court made only a faint attempt on remand to provide this Court with an adequate basis upon which to sustain its determination.